Citation Nr: 1205095	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to a higher initial rating in excess of 40 percent for low back disorder.

2.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted service connection for back condition with a 40 percent disability rating assigned, effective August 4, 2006. 

The Veteran provided testimony before the undersigned at a hearing at the RO in April 2010 (Travel Board hearing).  A transcript is of record.

In July 2010, the Board remanded the claim for further development. 

In a May 2011 rating decision, included in the Veteran's paperless claims file, the RO denied service connection for bilateral lower extremity radiculopathy.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. §  3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994). 

In an April 2010 letter, Dr. L.N. reported that he had been treating the Veteran since April 2007 for herniated lumbar disc with ankylosis of the entire thoracolumbar spine.  In April 2007 correspondence, Dr. L.N. reported that range of motion of the thoracolumbar spine was limited by 25 to 50 percent in all planes (this correspondence was duplicated in May 2008 and 2009).  During his April 2010 Travel Board hearing, the Veteran and his representative stated that Dr. L.N. had reevaluated the Veteran's current back condition within the past several months.  

The records have been adequately identified and are relevant to the instant claims; VA must make efforts to obtain them.  38 U.S.C.A. § 5103(a).

The record was held open for 60 days after the April 2010 hearing to allow for the submission of records from Dr. L.N.  To date, these records have not been submitted by the Veteran or his representative. 

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will ask the claimant to provide a release to obtain the records.  Since becoming aware of the private treatment records from D.L.N., it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).   

The Court has held that a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16(a) (2011). 

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

In September 2009 and April 2010 correspondence, Dr. L.N. reported that the Veteran was totally and permanently disabled.  During his April 2010 hearing, the Veteran reported that he was no longer working as a math teacher due to "layoffs and everything."  He reported that it was impossible for him to walk up the stairs in the school and that standing aggravated his back.  During his July 2010 VA exam, the Veteran reported that in the past he was a teacher, but had not worked in the past two to five years due to his low back condition.  Given the evidence of current disability, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disabilities prevent him from securing or following gainful employment for which her education and occupational experience would otherwise qualify him.

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) . Bowling v. Principi, 15 Vet. App. 1 (2001).
In the April 2010 remand, the Board previously referred the issue of entitlement to service connection for anxiety disorder, to include as due to service-connected low back disorder to the agency of original jurisdiction (AOJ) for initial adjudication. These claims have not been adjudicated since the previous referral.  The claims for service connection are inextricably intertwined with the claim for TDIU.  Hence they must be adjudicated prior to determining the Veteran's eligibility for TDIU. 

Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided when developing the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should adjudicate the issue of entitlement to service connection for service connection for anxiety disorder, to include as due to service-connected low back disorder.  This issue will be further considered by the Board only if proper appeals are perfected. 

2.  The AOJ should ask the Veteran to provide an authorization for VA to obtain records of his treatment for his low back disability from Dr. L.N. 

If the Veteran fails to provide the authorization, tell him that he can obtain the records and submit them himself.

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.

4.  Ask the examiner who provided the July 2010 VA examination to review any newly obtained treatment records and state whether the newly received evidence changes any finding or opinion in the previous examination report. 

5.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (currently consisting of the back disability) would, in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner must provide reasons for the opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6. The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete.

7.  If, there remains any period during the appeal when the Veteran was unemployed but did not meet the percentage requirements for TDIU, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

